    Case 8:19-cv-00672-WFJ-AEP Document 1 Filed 03/19/19 Page 1 of 12 PageID 1



                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION

DISH NETWORK L.L.C.                   )
and NAGRASTAR LLC,                    ) Civil Case No. ________________________
                                      )
                      Plaintiffs,     ) FILED UNDER SEAL
                                      )
        v.                            )
                                      )
PETER LIBERATORE, BRANDON             )
WELLS, DROID TECHNOLOGY LLC,          )
and TAMPA BAY MARKETING               )
SERVICES, INC., individually and      )
collectively d/b/a www.simply-tv.com, )
                                      )
                      Defendants.     )
_____________________________________ /

                                     PLAINTIFFS’ COMPLAINT

        Plaintiffs DISH Network L.L.C. (“DISH”) and NagraStar LLC (“NagraStar”)

(collectively with DISH, “Plaintiffs”) bring this action against Defendants Peter Liberatore,

Brandon Wells, Droid Technology LLC, and Tampa Bay Marketing Services, Inc., individually

and collectively d/b/a www.simply-tv.com (collectively “Defendants”1), and state as follows:

                                                 PARTIES

        1.       Plaintiff DISH Network L.L.C. is a Colorado limited liability company with its

principal place of business located at 9601 South Meridian Blvd., Englewood, Colorado 80112.

        2.       Plaintiff NagraStar LLC is a Colorado limited liability company with its principal

place of business located at 90 Inverness Circle East, Englewood, Colorado 80112.




1
 All Defendants are acting jointly in furtherance of a common scheme to steal DISH programming and resell it to
unauthorized users. (See infra ¶¶ 7-12.) Defendants acting jointly are collectively referred to herein as
“Defendants” where appropriate. Individual defendants are referred to singularly by specific name where
appropriate.
                                                      1
 Case 8:19-cv-00672-WFJ-AEP Document 1 Filed 03/19/19 Page 2 of 12 PageID 2



       3.      Upon information and belief, Defendant Peter Liberatore is an individual residing

in Seminole, Florida.

       4.      Upon information and belief, Defendant Brandon Wells is an individual residing

in Plant City, Florida.

       5.      Defendant Droid Technology LLC is a limited liability company organized under

the laws of the State of Florida, with its principal place of business listed as 8762 Seminole

Boulevard, Seminole, Florida 33772.

       6.      Defendant Tampa Bay Marketing Services, Inc. is a corporation organized under

the laws of the State of Florida, with its principal place of business listed as 8762 Seminole

Boulevard, Seminole, Florida 33772.

       7.      Upon information and belief, there is a unity of interest and ownership between

Droid Technology LLC, Tampa Bay Marketing Services, Inc. (collectively “the Simply-TV

Entities”) and the individual defendants, preventing them from functioning as separate entities.

It would be inequitable to allow the Simply-TV Entities to assert a distinction between the

Simply-TV Entities and these individual defendants.

       8.      Upon information and belief, the Simply-TV Entities were formed by some or all

of the individual defendants for the purpose of protecting the individual defendants from

judgment and in an effort to secrete monies earned by the Simply-TV Entities.

       9.      Upon information and belief, the individual defendants, acting as managers of the

Simply-TV Entities, or in other capacities, failed to respect the separate identity of the Simply-

TV Entities such that the separate personalities of the entities and the individual defendants no

longer exist, have controlled the Simply-TV Entities, and have acted with intent to defraud in

forming and conducting business in the names of the Simply-TV Entities. The recognition of the


                                                2
 Case 8:19-cv-00672-WFJ-AEP Document 1 Filed 03/19/19 Page 3 of 12 PageID 3



business entities would result in an injustice to Plaintiffs. Upon information and belief, actions

and circumstances that warrant piercing the corporate veil include but are not limited to the

following:

             a. The individual defendants exercised dominion and control over the Simply-TV

                Entities, commingling assets with and among the entities, and using the entities in

                furtherance of Defendants’ scheme to defraud Plaintiffs;

             b. The individual defendants drained the Simply-TV Entities of substantial sums of

                money thereby undercapitalizing the Simply-TV Entities;

             c. The individual defendants and the Simply-TV Entities caused valuable assets,

                property, rights and/or interests to be transferred to each other without adequate

                consideration; and

             d. The individual defendants and the Simply-TV Entities failed to follow formalities

                of corporate existence.

       10.      This Court should consider the individual defendants and the Simply-TV Entities

as one entity or “alter egos” and enter an order piercing the corporate veil of the Simply-TV

Entities to reach the individual defendants.

       11.      Upon information and belief, the individual defendants Liberatore and Wells are

co-owners of the Simply-TV Entities who manage and oversee the day-to-day operations and

make final decisions concerning the business of the Simply-TV Entities. Specifically, Liberatore

is identified as the authorized manager of Droid Technology LLC and President of Tampa Bay

Marketing Services, Inc. in business filings with the Florida Secretary of State. Wells is listed as

Vice President of Tampa Bay Marketing Services, Inc. on the corporation’s Articles of

Incorporation. Liberatore and Wells are believed to authorize, control, participate in, and receive


                                                 3
 Case 8:19-cv-00672-WFJ-AEP Document 1 Filed 03/19/19 Page 4 of 12 PageID 4



direct financial benefits from the infringing activities of the Simply-TV Entities as alleged

herein. Upon information and belief, the infringing acts that Liberatore and Wells engage in as

agents of the Simply-TV Entities are within the scope of their agencies.

        12.    Any judgment pursuant to Plaintiffs’ request for relief should be rendered joint

and several against the individual defendants and the Simply-TV Entities.

                                   JURISDICTION & VENUE

        13.    Plaintiffs assert claims under 47 U.S.C. §§ 605(a) and 605(e)(4). The Court has

subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

        14.    Defendants reside in, conduct business in, and engage in the wrongful conduct at

issue in this Complaint in Florida, and therefore are subject to this Court’s personal jurisdiction.

        15.    Venue is appropriate in this Court under 28 U.S.C. § 1391(b)(1) because

Defendants Peter Liberatore and Brandon Wells reside in this judicial district, § 1391(b)(2)

because a substantial part of the events giving rise to Plaintiffs’ claims occurred in this judicial

district, and § 1391(b)(3) because Defendants are subject to personal jurisdiction in this judicial

district.

                                   NATURE OF THE ACTION

        16.    Defendants created a pirate streaming television service they have branded

“Simply-TV”. Defendants sell Device Codes and Android TV Boxes designed to enable access

to the Simply-TV pirate streaming service, which includes numerous television channels that

were received without authorization from DISH’s satellite service and were subsequently

retransmitted without authorization on the Simply-TV pirate streaming service. Defendants are

believed to engage in or work in concert or participation with other persons that are receiving

DISH’s channels for retransmission on the Simply-TV pirate streaming service without


                                                  4
 Case 8:19-cv-00672-WFJ-AEP Document 1 Filed 03/19/19 Page 5 of 12 PageID 5



authorization. Defendants’ actions violate the Federal Communications Act (“FCA”), 47 U.S.C.

§§ 605(a) and 605(e)(4).

                   DISH’S SATELLITE TELEVISION PROGRAMMING

       17.     DISH is the fourth largest pay-television provider in the United States and

delivers programming to millions of subscribers nationwide via a direct broadcast satellite

system.

       18.     DISH uses high-powered satellites to broadcast, among other things, movies,

sports, and general entertainment services to consumers who have been authorized to receive

such services after paying a subscription fee, or in the case of a pay-per-view movie or event, the

purchase price.

       19.     DISH contracts for and purchases rights for the programming that is distributed

on its platform from network affiliates, motion picture distributors, pay and specialty

broadcasters, cable networks, sports leagues, and other holders of programming rights. The

DISH programming includes the Cooking, MLB Network, TruTV, HBO East, Cinemax West,

Showtime East, Starz East, Starz West, ESPN Deportes, and BeIn Spanish channels

(collectively, the “DISH Programming”).

       20.     NagraStar provides smart cards and other proprietary security technologies that

form a conditional access system used to authorize receipt of DISH’s satellite programming.

       21.     DISH programming is scrambled prior to being transmitted to a number of

satellites located in geo-synchronous orbit above Earth. The satellites relay the encrypted DISH

signal back to Earth where it can be received by authorized DISH subscribers that have the

necessary equipment, including a DISH receiver and NagraStar smart card. The receiver and




                                                5
 Case 8:19-cv-00672-WFJ-AEP Document 1 Filed 03/19/19 Page 6 of 12 PageID 6



smart card convert DISH’s encrypted satellite signal into viewable programming that can be

displayed on the attached television of an authorized DISH subscriber.

                         DEFENDANTS’ WRONGFUL CONDUCT

       22.     Through      various     websites,     including     www.simply-tv.com         and

https://store.simply-tv.com (collectively, the “Simply-TV Domains”), Defendants sell Device

Codes designed and provided by Defendants for the purpose of enabling customers to access

servers that are used to stream the television programming on the Simply-TV pirate streaming

service, including the DISH Programming. Defendants advertise that “Simply TV works like

satellite or cable TV. The difference is that the Simply TV is delivered over the Internet. Simply

download the App and watch your favorite shows anywhere, anytime, on any device. …”

Defendants advertise that for “only $20 a month” Simply-TV gives customers access to “[o]ver

500 live channels . . . [t]housands of movies and TV shows in VOD sections” as well as access to

premium pay-per-view events such as live HBO boxing matches:




                                                6
 Case 8:19-cv-00672-WFJ-AEP Document 1 Filed 03/19/19 Page 7 of 12 PageID 7




       23.    Defendants also advertise that their “Android TV Boxes” come “fully

programmed” for “Live TV & Sports!!! Any Movie!!! Any Show!!! Any Time!!!”.

       24.    The Simply-TV pirate streaming service is, and has been, retransmitting the DISH

Programming without authorization from DISH. The DISH Programming was received from

DISH’s satellite television service without authorization.    The DISH Programming was

distributed to Simply-TV customers for Defendants’ benefit and the benefit of Simply-TV

customers who were not entitled to receive the DISH Programming. Messages transmitted as

part of DISH’s satellite television signals were observed on the DISH Programming

retransmitted on the Simply-TV pirate streaming service, confirming that the DISH

Programming originated from DISH subscriber accounts and DISH’s satellite broadcasts.

       25.    Defendants have been selling Device Codes to the Simply-TV pirate streaming

service through the Simply-TV Domains at prices starting at $20 per month for up to three (3)

devices. After payment is made by the Simply TV customers, Defendants provide the customers

                                              7
 Case 8:19-cv-00672-WFJ-AEP Document 1 Filed 03/19/19 Page 8 of 12 PageID 8



with Device Codes that can be used to access the Simply-TV pirate streaming service from

various streaming devices. Once the Simply-TV application is downloaded and the Device

Codes are entered, the customers are able to view unauthorized programming using the Simply-

TV pirate streaming service, including the DISH Programming.

       26.     In addition to their direct sale and distribution of Device Codes and Android TV

Boxes designed for accessing the Simply-TV pirate streaming service, Defendants promote a

“Reseller Program” whereby Defendants sell credits to the Simply-TV piracy streaming service

to authorized resellers for the purpose of reselling Simply-TV Device Codes to other end users.

Defendants also utilize a “Master Reseller Program” which, according to Defendants, “takes the

reseller program to a whole another [sic] level.”        Under this program, Defendants offer

customized branding of the Simply-TV piracy streaming service, thereby allowing master

resellers to “make [their] own IPTV service and call it whatever [they] want and most

importantly, charge whatever [they] want.”

       27.     Upon information and belief, Defendants directly engage in, aid and abet, or are

acting within the scope of a principal-agent relationship with other persons that are receiving and

retransmitting the DISH Programming on the Simply-TV pirate streaming service.

       28.     Defendants’ wrongful conduct has caused irreparable harm to Plaintiffs for which

there is no adequate remedy at law. Defendants’ acts have resulted in providing an unknown

number of Defendants’ Simply-TV customers with access to the DISH Programming, resulting

in an unknown amount of revenues being diverted from Plaintiffs and an unknown amount of

profits being received by Defendants. In addition to lost revenue and Defendants’ profits,

Defendants’ actions cause harm to Plaintiffs in the form of loss of reputation and goodwill.




                                                8
 Case 8:19-cv-00672-WFJ-AEP Document 1 Filed 03/19/19 Page 9 of 12 PageID 9



                                      CLAIMS FOR RELIEF

        (Count I – Violation of the Federal Communications Act, 47 U.S.C. § 605(a)
                                    – On Behalf of DISH)

       29.     DISH repeats and realleges the allegations in paragraphs 1-28.

       30.     Upon information and belief, Defendants or persons acting in concert or

participation with Defendants received DISH’s transmissions of the DISH Programming and

retransmitted the DISH Programming on the Simply-TV pirate streaming service, without having

authorization from DISH and for their own benefit and their subscribers, in violation of 47

U.S.C. § 605(a).

       31.     Defendants’ sale and distribution of Android TV Boxes and Device Codes for

accessing the Simply-TV pirate streaming service assists end users to receive the DISH

Programming or the content therein, without having authorization from DISH and for the benefit

of the Simply-TV end users, in violation of 47 U.S.C. § 605(a).

       32.     Defendants have been violating 47 U.S.C. § 605(a) willfully and for purposes of

commercial advantage and private financial gain. Defendants knew or should have known their

actions are illegal and prohibited.

       33.     Defendants’ violations cause damage to DISH in an amount to be proven at trial.

Unless enjoined by the Court, Defendants will continue to violate 47 U.S.C. § 605(a).

       (Count II – Violation of the Federal Communications Act, 47 U.S.C. § 605(e)(4)
                                 – On Behalf of All Plaintiffs)

       34.     Plaintiffs repeat and reallege the allegations in paragraphs 1-28.

       35.     Defendants sell and distribute Android TV Boxes and Device Codes used for

accessing the Simply-TV pirate streaming service in violation of 47 U.S.C. § 605(e)(4).   The

Android TV Boxes and Device Codes are knowingly provided by Defendants for purposes of


                                                 9
Case 8:19-cv-00672-WFJ-AEP Document 1 Filed 03/19/19 Page 10 of 12 PageID 10



enabling customers access to the servers that are used to stream the television programming on

the Simply-TV pirate streaming service, including the DISH Programming.               Defendants’

customers are unable to receive the DISH Programming on the Simply-TV pirate streaming

service unless they have a valid Device Code. Accordingly, Defendants are engaged in the sale

and distribution of Android TV Boxes and Device Codes with knowledge, or reason to know,

that these devices are intended to be used in receiving the DISH Programming or its content,

without having authorization from DISH and for the benefit of the Simply-TV end users, which

is activity that violates 47 U.S.C. § 605(a).

        36.    Defendants violated 47 U.S.C. § 605(e)(4) willfully and for purposes of

commercial advantage and private financial gain. Defendants knew or should have known their

actions are illegal and prohibited.

        37.    Defendants’ violations cause damage to Plaintiffs in an amount to be proven at

trial. Unless enjoined by the Court, Defendants will continue to violate 47 U.S.C. § 605(e)(4).

                                      PRAYER FOR RELIEF

        WHEREFORE, DISH prays for judgment against Defendants as follows:

        A.     For permanent injunctive relief under 47 U.S.C. § 605(e)(3)(B)(i) restraining and

enjoining Defendants, and any agent, servant, employee, attorney, or other person acting in

active concert or participation with any of the foregoing that receives actual notice of the order,

from:

               1.      receiving or assisting others in receiving DISH’s satellite transmissions or

the television programming contained therein without authorization, including transmitting DISH

television programming or its content over the Internet or by other means, or distributing DISH




                                                10
Case 8:19-cv-00672-WFJ-AEP Document 1 Filed 03/19/19 Page 11 of 12 PageID 11



television programming or its content to persons not authorized by DISH to receive or view that

programming or channel; and

                 2.     manufacturing, assembling, modifying, importing, exporting, selling, or

distributing devices, subscriptions, applications, or device codes related to the Simply-TV pirate

streaming service, or any other device or equipment that is intended for receiving or assisting in

receiving DISH’s satellite transmissions or the television programming contained therein without

authorization;

       B.        For an order authorizing Plaintiffs to take possession of and destroy all Simply-

TV devices, subscriptions, applications, and device codes, as well as all streaming devices,

technologies, tools, software, products, components, or parts thereof in the custody or control of

Defendants that the Court has reasonable cause to believe were involved in Defendants’

violations of the FCA, pursuant to 47 U.S.C. § 605(e)(3)(B)(i);

       C.        For an order requiring removal of Defendants’ advertisements and social media

pages concerning Simply-TV, and an order requiring transfer of Defendants’ websites

concerning Simply-TV to Plaintiffs;

       D.        For an order directing Defendants to preserve and turn over to Plaintiffs all hard

copy and electronic records concerning Simply-TV devices, subscriptions, applications, device

codes, or any similar product or service, including manufacturers, exporters, importers, dealers,

or purchasers of such products or services, or any persons involved in receiving DISH’s satellite

transmissions or the programming contained therein without authorization;

       E.        Award DISH the greater of its actual damages together with any profits made by

Defendants that are attributable to the violations alleged herein, or statutory damages in the

amount of up to $10,000 for each violation of 47 U.S.C. § 605(a), under 47 U.S.C. §


                                                 11
Case 8:19-cv-00672-WFJ-AEP Document 1 Filed 03/19/19 Page 12 of 12 PageID 12



605(e)(3)(C)(i), and to increase the amount by $100,000 for each violation, in accordance with

47 U.S.C. § 605(e)(3)(C)(ii);

       F.      Award Plaintiffs the greater of their actual damages together with any profits

made by Defendants that are attributable to the violations alleged herein, or statutory damages in

the amount of up to $100,000 for each violation of 47 U.S.C. § 605(e)(4), under 47 U.S.C. §

605(e)(3)(C)(i);

       G.      Award Plaintiffs their costs, attorney’s fees, and investigative expenses under 47

U.S.C. § 605(e)(3)(B)(iii);

       H.      For a full and accurate accounting of all profits and other benefits received by

Defendants as a result of the wrongful conduct described herein;

       I.      For pre and post-judgment interest on all monetary relief, from the earliest date

permitted by law at the maximum rate permitted by law; and

       J.      For such additional relief as the Court deems just and equitable.



Dated: March 18, 2019

                                             Respectfully submitted,


                                             s/ James A. Boatman Jr.
                                             James A. Boatman, Jr. (Trial Counsel)
                                             Florida Bar No. 0130184
                                             THE BOATMAN LAW FIRM, P.A.
                                             3021 Airport-Pulling Road North, Suite 202
                                             Naples, Florida 34105
                                             Telephone: (239) 330-1494
                                             Email: courtfilings@boatman-law.com

                                             Attorneys for Plaintiffs DISH Network L.L.C. and
                                             NagraStar LLC



                                                12
